DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 13-16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US PGPub 2002/0163513) in view of Maruyama et al. (US PGPub 2017/0097911). 

Regarding claim 15, Tsuji discloses a system for refreshing an LED display ([0043] and fig. 14, a schematic of an LED display unit), comprising: 
means (fig. 14, communication section 31 and memory 33 and fig. 1, control unit cu1) configured for
receiving a clock signal signaling a timing for refreshing the LED display ([0134], The control unit 1 transfers the frame cycle start packet (csp) stating start of frame cycle as the command data to all of the display unit 3 corresponding to every Vsync stating to synchronizing signal of one frame, when image changes in video rate (for example 60 Hz));                                                                                                                                                                                                                                                                                                                                                                                                                       
in response to the signal,
retrieving the bit-based image block from the one of the pair of alternate buffers pointed to by a read buffer pointer ([0129], the memory 33 of the LED display unit 3 has two memory areas 331, 332. The two memory areas can be constituted by two SRAMs, for example. The memory stores display data in alternative memory areas every one frame by turns. As shown in FIG. 15, each of memory areas has memory areas corn adr 0, 1, 2, 3 to store the display data corresponding to the common address),
toggling the read buffer pointer to point at the other of the pair of alternate buffers ([0129], During image based on the display data stored in one of memory areas is displayed in the LED display unit 3 in the one frame cycle, the display data to be displayed in next frame cycle is received as the command data, and stored into another memory area), and
sequencing bits in the bit-based image block in accordance with a connection pattern in which lights of the LED display are connected to generate sequenced image bits for the bit-based image block ([0049], a control unit (CU) 1 is connected with a video processor 11 providing image source to be displayed such as display data and a computer (PC) 12 performing control of the display 10 etc. by control data respectively. The control unit also communicates with terminal adaptors (TA) 2 corresponding to the display block 10b via first communication line L1 and [0056], TAID (terminal adaptor ID)… initial setting TAID can be done by the control unit according to the sequence of the connection of first communication line L1); and 
an LED refresh unit (fig. 14, control section 32, LED drivers 341 and common driver 340) configured for
generating control signals for refreshing the lights of the LED display based on the sequenced image bits ([0127], Then, the display data to be displayed is transferred to LED drivers 341 with synchronizing with line control of a common driver 340. The line control of the common driver drives LED of each line by changing each of common line in predetermined cycle one by after), and
refreshing the lights of the LED display based on the control signals ([0127], At that time, the data to be displayed in each line of the memory is allocated corresponding to each line, the control section 32 reads the display data corresponding to line to be displayed from the memory 33);
except that said means is in the form of an image bit sequencer as claimed that singularly performs the above mentioned operations/functions of the retrieving, toggling and sequencing done by Tsuji. 
Tsuji performs the stated functions of the claimed image bit sequencer by having them divided among three different components (communication section 31, memory 33, control unit CU 1 according to [0125]-[0126] and Figs. 1 & 14). It would have been obvious to one of ordinary skill in the art that the means to perform the above stated image bit sequencing functions in Tsuji could have been integrated/combined as an image bit sequencer as a matter of design choice between integrated vs separate components to perform the same stated image bit sequencing functions and having the same expected results, or that the three components in Tsuji that together performing the image bit sequencing functions can collectively be called an image bit sequencer (additionally, Examiner also notes that the term “image bit sequencer” is not a term of art, as a search in the EAST US patent document search/retrieval system comes up with no result; therefore the broadest reasonable interpretation of such term would be a means configured for the stated functions). 
Tsuji discloses an asynchronous transmission system ([0062]) and a method of performing synchronization based on timing ([0078]). However, other known methods to perform synchronization including by using handshaking are known in the prior art. Tsuji does not disclose receiving, from a handshake manager, a first handshake signal indicating that a bit-based image block is stored in one of a pair of alternate buffers; and upon retrieving the bit-based image block, transmitting a second handshake signal to a data transfer unit, the second handshake signal indicating that the bit-based image block has been retrieved, such that the data transfer unit loads a subsequent  bit-based image block into the one of the pair of alternate buffers. 
In a similar field of endeavor of buffer management devices, Maruyama discloses receiving, from a handshake manager, a first handshake signal indicating that a bit-based image block is stored in one of a pair of alternate buffers ([0032], “The indication unit requests the execution unit to secure a transmission buffer (S400)”); and upon retrieving the bit-based image block, transmitting a second handshake signal to a data transfer unit, the second handshake signal indicating that the bit-based image block has been retrieved, such that the data transfer unit loads a subsequent bit-based image block into the one of the pair of alternate buffers ([0033], “In response to the request for securing a transmission buffer, the execution unit secures one unused transmission buffer (S401). Let it be assumed that the execution unit secures a transmission buffer having transmission buffer number “0” (described as “transmission buffer #0”). The execution unit notifies the indication unit of the completion of securing the transmission buffer #0 (S402)”). 
In view of the teachings of Tsuji and Maruyama, it would have been obvious to one of ordinary skill in the art to modify the system of Tsuji to include the handshake signal with the alternate buffers as taught by Maruyama, for the purpose of providing known alternatives in order to provide efficient synchronization in a buffer system. 

Regarding claim 16, Tsuji further discloses wherein the bit-based image block comprises multiple pixels ([0128], pixels constituted by a plurality of dots), each of which has one or more color bits, wherein each of the one or more bits is a corresponding bit of a representation of a respective color ([0128], one example of the LED display 3 is shown that one common driver and four LED drivers drive pixels constituted by a plurality of dots, which are LEDs corresponding to RGB).

Regarding claim 18, Tsuji further discloses wherein the connection pattern includes at least one of
a first pattern in which LED unit panels forming the LED display are connected; and
a second way in which column drivers in the LED unit panels are connected (figs. 1 and 2).

Regarding claim 20, Tsuji further discloses wherein the image bits sequencer is further configured for loading microcodes for processing the bit-based image block appropriate for the connection pattern ([0126], the control data of the command data is written into memory area designated by the control address and control data length).

Regarding claim 21, Tsuji further discloses wherein the bits in the bit-based image block are sequenced by executing the microcodes loaded based on the connection pattern of the LED display ([0131], Accordingly, the control unit 1 controls displaying of the display, after discriminating type of the display unit 3 precedently).

Claims 1, 2, 4, 6 and 7 are method claims drawn to the system of claims 15, 16, 18, 20 and 21 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 3, Tsuji further discloses wherein the signal is one of a handshake signal or a clock signal ([0134], The control unit 1 transfers the frame cycle start packet (csp) stating start of frame cycle as the command data to all of the display unit 3 corresponding to every Vsync stating to synchronizing signal of one frame, when image changes in video rate (for example 60 Hz)).

Claims 8, 9, 11, 13 and 14 are machine readable medium claims drawn to the system of claims 15, 16, 18, 20 and 21 respectively and are therefore interpreted and rejected based on similar reasoning. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. arguments are directed to amended claimed features which have now been rejected under new grounds with new prior art or combination, necessitated by amendment.  Please refer to above rejection section for full detail.
While Zhang et al. (US PGPub 2017/0302972) is still a proper prior art teaching for the claimed handshake manager ([0085], handshaking), the use of the new prior art reference Maruyama as necessitated by amendment already teaches a handshake manager which renders Zhang unnecessary in the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693